 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5
     JEFFREY LANE WILLIAMS,
 6
                               Plaintiff,                 CASE NO. 3:18-cv-05581-BAT
 7
            v.                                            ORDER GRANTING EAJA FEES AND
 8                                                        COSTS
     COMMISSIONER OF SOCIAL SECURITY,
 9
                               Defendant.
10

11          Plaintiff requests attorney’s fees in the amount of $6,834.24 and expenses in the sum of

12   $4.54 pursuant to the Equal Access to Justice Act, § 2412 (“EAJA”). Dkt. 15. The Commissioner

13   has no objection to the request. Dkt. 18. The Court agrees that EAJA fees and expenses should

14   be awarded, good cause having been shown.

15          Accordingly, it is ORDERED that Plaintiff is hereby awarded EAJA fees of $6,834.24

16   and expenses in the sum of $4.54. Subject to any offset allowed under the Treasury Offset

17   Program, as discussed in Astrue v. Ratliff, 130 S. Ct. 2521 560 U.S. __ (2010), payment of this

18   award shall be sent to Plaintiff’s attorney, Teal M. Parham at 910 12th Avenue, P.O. Box 757,

19   Longview, WA 98632.

20          DATED this 22nd day of March, 2019.

21

22                                                       A
                                                         BRIAN A. TSUCHIDA
                                                         Chief United States Magistrate Judge
23




     ORDER GRANTING EAJA FEES AND COSTS - 1
